Citation Nr: 1010778	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-21 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for dizziness and 
fainting.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for chest pain, 
diagnosed as costochondritis.

4.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to June 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO) and Board remand.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

In February 2010, the Veteran submitted additional evidence.  
In March 2010, a waiver of the Veteran's right to have the RO 
readjudicate his claim with the additional evidence was 
submitted by his representative.  See 38 C.F.R. § 20.1304(c) 
(2009).


FINDINGS OF FACT

1.  The evidence of record demonstrates that dizziness and 
fainting is not related to active duty service.

2.  A current diagnosis of a low back disorder is not shown 
by the evidence of record.

3.  The evidence of record demonstrates that chest pain, 
diagnosed as costochondritis, is not related to active duty 
service.


4.  A current diagnosis of a right knee disorder is not shown 
by the evidence of record.


CONCLUSIONS OF LAW

1.  Dizziness and fainting was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  Costochondritis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  A right knee disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to November 2009 
and January 2010 readjudications of the Veteran's claims, a 
letter dated in October 2008 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by the issuance of a fully 
compliant notification letter followed by a readjudication of 
the claim).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, 
Sanders v. Shinseki, 556 U.S. - (2009).  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The Veteran's service treatment records and VA 
medical treatment records have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Veteran was provided with VA 
examinations in May 2006, December 2006, and January 2008 
with regard to his claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 
(2006).  The Veteran has not indicated that he found any of 
the VA examinations provided to be inadequate.  Moreover, the 
Board finds that the VA examinations are more than adequate, 
as they are based on a review of the Veteran's claims file, 
an interview with the Veteran, and a physical examination of 
the Veteran, and they provide sufficient rationale to support 
their findings.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  Finally, there is no 
indication in the record that additional evidence relevant to 
the issues being decided herein is available and not part of 
the record.  See Pelegrini, 18 Vet. App. at 112.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

I.  Low Back Disorder and Right Knee Disorder

The Veteran is seeking service connection for a low back and 
a right knee disorder.  During his July 2008 hearing before 
the Board, and in various statements, the Veteran alleged 
that he injured his low back during service as a result of 
lifting tents.  He reported that he had back pain since 
service discharge, and that the back pain was brought on by 
strenuous activity, sitting too long, and standing too long.  
The Veteran also testified that he injured his right knee 
during service when he bumped his knee on the corner of a 
wall.  Although he noted that it did not bother him very much 
at the time, he went to a doctor to have it checked out.  He 
indicated that he had not had any problems with his right 
knee since that time.

The Veteran's service treatment records reveal complaints of 
and treatment for low back pain and right knee pain.  A 
November 1981 entrance examination reflects that the 
Veteran's spine and lower extremities were normal.  In a 
report of medical history completed at that time, the Veteran 
complained of a history of recurrent back pain.  He denied a 
history of "trick" or locked knee.  A March 1984 record 
reflects that the Veteran complained of low back pain.  He 
indicated that he may have strained his back while lifting 
tents off of a truck.  The diagnosis was possible pulled 
muscle.  A June 1985 service treatment record notes the 
Veteran's complaints of sharp low back pain for one day.  He 
noted a history of low back pain in early 1984 while lifting 
tents off of a truck.  In July 1994, the Veteran reported low 
back pain for three days.  The diagnosis was muscular 
thoracic strain.  September 1989 and October 1994 
examinations reveal that the Veteran's spine and lower 
extremities were normal.  In reports of medical history, he 
complained of recurrent back pain but denied a history of 
"trick" or locked knee.

A November 1996 service treatment record notes the Veteran's 
complaints of low back pain for three days.  He reported that 
he felt pain around his abdomen and down his legs with 
stretching.  The diagnosis was mechanical low back pain.  In 
November 1997, the Veteran complained of muscle spasm.  The 
diagnosis was paraspinal muscle spasm.  A June 1999 
examination reveals that the Veteran's spine and lower 
extremities were normal.  In a June 1999 report of medical 
history, the Veteran denied a history of recurrent back pain 
or any back injury and "trick" or locked knee.  A May 2005 
treatment record notes the Veteran's complaints of right knee 
pain.  He indicated that he bumped his right knee on the 
corner of stairs while playing with his daughter.  The 
diagnosis was contusion with intact skin surface on the 
anterior aspect of the right knee.  A June 2005 x-ray of the 
right knee showed suprapatella joint effusion.  A January 
2005 examination reflects that the Veteran's spine and lower 
extremities were normal, but indicates that there was low 
back pain.  In a report of medical history, completed at that 
time, the Veteran complained of recurrent back pain or back 
problem, explaining that he had low back pain with heavy 
lifting.  He denied a history of knee trouble.

A November 2005 retirement examination reveals that the 
Veteran's spine was normal on examination.  However, his 
lower extremities were reported to be abnormal, and a 
diagnosis of bilateral retropatellar pain syndrome with 
tenderness and crepitus was noted.  In a report of medical 
history, completed at that time, the Veteran reported 
recurrent back pain or back problem and knee trouble.  He 
explained that he had knee pain after hitting his knee of the 
corner joint of a wall.  In a February 2006 report of medical 
assessment, the Veteran affirmed that his overall health was 
the same since his last physical examination.

In March 2006, the Veteran filed his claim for entitlement to 
service connection for low back and right knee disorders.  
The post-service medical evidence of record is negative for 
diagnoses of a low back disorder or a right knee disorder.  

In May 2006, the Veteran underwent a VA examination.  With 
regard to his low back, the Veteran reported that he began 
experiencing thoracolumbar spine discomfort 24 years before, 
which was exacerbated with activity.  He reported a 
recurrence of pain four times per month, which lasted for 
three days.  Physical examination of the thoracolumbar spine 
revealed no appreciable radiating pain on movement.  There 
was no muscle spasm or tenderness to palpation.  Straight leg 
raising was negative, bilaterally.  There were no signs of 
radiculopathy and there was no evidence of intervertebral 
disc syndrome.  Range of motion revealed flexion to 90 
degrees, extension to 30 degrees, right and left lateral 
flexion to 30 degrees, and right and left rotation to 30 
degrees.  There was no ankylosing pain, and there was no 
further limitation by pain, fatigue, weakness, lack of 
endurance, or incoordination on repetitive motion.  X-rays of 
the lumbar spine was negative, and there was no fracture or 
abnormal alignment, no osseous spinal stenosis, or exit 
foraminal narrowing.  Disc spaces were preserved and soft 
tissues were unremarkable.  The VA examiner concluded that 
there was no pathology to render a diagnosis pertaining to 
the Veteran's claimed low back disorder.

With regard to the Veteran's right knee disorder, the Veteran 
reported a history of burn trauma to the right knee a year 
before for which he sought medical attention.  The Veteran 
complained of recurrence of the symptomatology with 
variability of onset duration and noted that he had aching 
pain which was a seven on a one to ten scale.  Physical 
examination of the knees revealed no recurrent subluxation, 
locking pain, joint effusion, or crepitus.  Drawer and 
McMurray tests were within normal limits.  The anterior and 
posterior cruciate ligament, medial and lateral collateral 
ligament, and medial lateral menisci were within normal 
limits.  Range of motion revealed flexion to 140 degrees and 
extension to 0 degrees.  There was no ankylosing or pain, and 
there was no limitation by pain, fatigue, weakness, lack of 
endurance, or incoordination on repetitive motion.  X-rays of 
the right knee revealed no radiographic abnormality of the 
bones, joints, or soft tissues.  The VA examiner concluded 
that, with regard to the Veteran's claimed right knee 
disorder there was no pathology to render a diagnosis.

In January 2008, the Veteran underwent another VA 
examination.  With regard to is low back disorder, the 
Veteran stated that he had a muscle strain in 1982 that he 
believed was from "wear and tear from his activity in the 
military."  He denied chronic pain, but indicated that pain 
flared every month.  Physical examination of the spine 
revealed normal posture and gait, normal curvature of the 
spine, and normal symmetry.  Range of motion showed flexion 
to 90 degrees, with no pain; extension to 30 degrees, with no 
pain; right and left lateral flexion to 30 degrees, with mild 
discomfort; and right and left rotation to 30 degrees, with 
no discomfort.  Straight leg raising was negative, 
bilaterally.  X-rays of the lumbar spine revealed no 
abnormalities.  The VA examiner concluded that there was no 
pathology to render a diagnosis on examination pertaining to 
the Veteran's claimed low back disorder.

With regard to his right knee disorder, the Veteran reported 
that he injured his right knee in June 2005 when he hit it on 
the corner of a desk while playing with his daughter.  He 
noted slight swelling at the time, and that he sought 
treatment in the emergency room.  Examination of the right 
knee showed no swelling, no heat, no redness, no tenderness, 
no pain, no flares, no weakness, no stiffness, no locking, no 
easy fatigue, and no lack of endurance.  Range of motion 
revealed that there was full extension to 15 degrees and full 
flexion to 140 degrees, with no pain on motion.  Fatiguing 
the Veteran caused no change in range of motion from pain, 
weakness, lack of endurance, or incoordination.  Muscle 
strength was normal, and there was no incoordination.  A 
Lachman's and a McMurray's test were both negative.  X-rays 
of the right knee were unremarkable, with no evidence of 
fracture or dislocation.  With regard to the Veteran's right 
knee disorder, the VA examiner concluded that there was no 
pathology to render a diagnosis.

In an October 2009 statement, S.C. reported that the Veteran 
repeatedly complained of knee and low back pain during 
service, and that his pain was severe.  In an October 2009 
statement, the Veteran's wife reported that the Veteran had 
low back pain and right knee pain during service.  In an 
October 2009 statement, T.M. indicated that the Veteran had 
constant low back pain during his active duty career.

After a thorough review of the evidence of record, the Board 
concludes that service connection for a low back disorder and 
a right knee disorder are not warranted.  There is no medical 
evidence of record which shows that the Veteran currently has 
a low back or right knee disorder.  The post-service medical 
evidence of record, which consists of the May 2006 and 
January 2008 VA examinations, reflects that there was no 
pathology to render a diagnosis with regard to a low back or 
right knee disorder.


The Board acknowledges that the Veteran's service treatment 
records reflect diagnoses of right knee contusion, mechanical 
low back pain, muscular thoracic strain, paraspinal muscle 
spasm, possible pulled muscle, bilateral retropatellar pain 
syndrome with pain and crepitus, and suprapatella joint 
effusion.  However, as the Veteran's claims for service 
connection for a low back disorder and a right knee disorder 
were filed in March 2006 and the service treatment records 
diagnosing a low back and right knee disorder predate the 
Veteran's March 2006 claim, the service treatment records are 
not sufficient evidence to satisfy the requirement of a 
current disability.  Degmetich v. Brown, 104 F.3d 1328, 1333 
(Fed. Cir. 1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation); see also McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007) (holding that the requirement of a current 
disability is met when a claimant has a disability at the 
time a claim for VA disability compensation is filed or 
during the pendency of that claim even though the disability 
resolves prior adjudication of the claim).

The United States Court of Appeals for Veterans Claims 
(Court) has held that without a disability, there can be no 
entitlement to compensation.  See Degmetich, 104 F.3d 1328; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
"Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of present disability there can be no valid claim."  
Brammer, 3 Vet. App. at 225.  With no medical evidence of 
current diagnoses of a low back disorder or a right knee 
disorder, service connection for these disorders is not 
warranted.

The Board acknowledges the Veteran's reports of low back and 
right knee pain.  However, the Court has held that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

To the extent that the Veteran, S.C., T.M., and the Veteran's 
wife report that the Veteran currently has a right knee and 
low back disorder, as laymen, their statements are not 
competent evidence of the diagnosis of a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The evidence of 
record does not demonstrate that the Veteran, S.C., T.M., or 
the Veteran's wife possess the ability, knowledge, or 
experience to provide competent diagnostic opinions.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Espiritu, 2 Vet. App. at 494.  Consequently, the lay 
assertions of a diagnosis cannot constitute evidence upon 
which to grant the claim for service connection.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).  Thus, in the absence of 
competent medical evidence that the Veteran has a current low 
back or right knee disorder, service connection is not 
warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
of the disorders at issue, the preponderance of the evidence 
is against the Veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Dizziness and Fainting and Chest Pain

The Veteran contends that he currently has dizziness and 
fainting as well as chest pain, and that these disorders are 
related to active duty service.  During his July 2008 hearing 
before the Board, the Veteran reported that during service, 
he had episodes of dizziness and that he fainted once.  
Specifically, he stated that he remembered suddenly waking up 
from sleep, that he rushed out into the hallway and stood up 
against the wall, and that he had dizziness and fell.  He 
also noted that he fainted.  He stated that he had not had 
any episodes of dizziness and fainting since service 
discharge.  With regard to his claim for chest pain, the 
Veteran indicated that costochondritis was diagnosed in 
November 2005, but that it was not permanent or chronic.  He 
noted that he had chest pain in June 2005 which might have 
been caused by strenuous activity.  He reported that he 
rested to calm down and that he had not had any episodes of 
chest pain since that time.  He noted that he did not engage 
in activities that would cause chest pain.

The Veteran's service treatment records reveal complaints of 
and treatment for dizziness, fainting, and chest pain.  A 
November 1981 entrance examination and a September 1989 
examination reveal that the Veteran's head, ears, lungs, 
chest, and heart were all normal.  In report of medical 
history, the Veteran reported a history of dizziness or 
fainting spells and pain or pressure in the chest.  An 
October 1992 x-ray of the chest was negative.  An October 
1994 examination reveals that the Veteran's head, ears, 
lungs, chest, and heart were normal.  In a report of medical 
history, he noted dizziness or fainting spells, but denied 
pain or pressure in the chest.  A December 1994 emergency 
room treatment record reveals that the Veteran was feeling 
very dizzy when arising, and that he was found on the floor.  
The diagnosis was vasovagal syncope.  Another December 1994 
treatment record reflects that the Veteran complained of a 
syncopal episode and that he was seen in the emergency room.  
The diagnosis was vasovagal episode.  A June 1999 examination 
report indicates that the head, ears, heart, lungs, and chest 
were normal.  In a report of medical history, the Veteran 
denied dizziness or fainting spells and pain or pressure in 
the chest.

A July 2004 treatment record from the J.R. Medical Center 
notes the Veteran's complaints of left-sided chest pain, with 
no previous history of chest pain.  The diagnosis was acute 
left chest wall pain (costochondritis).  A July 2004 x-ray of 
the chest revealed left lower lobe air space disease 
compatible with pneumonia and/or atelectasis.  Another July 
2004 treatment record notes the Veteran's complaints of chest 
pain.  An electrocardiography showed normal rate, sinus 
rhythm, and no ectopy.  A January 2005 examination reflects 
that the Veteran's head, ears, heart, lungs, and chest were 
normal.  In a report of medical history, completed at that 
time, the Veteran noted a history of dizziness or fainting 
spells but denied a history of pain or pressure in the chest.  

In a November 2005 retirement examination, the Veteran's 
head, ears, lungs, chest, and heart were normal.  A November 
2005 x-ray of the chest was unremarkable.  In a report of 
medical history completed at that time, the Veteran 
complained of a history of dizziness or fainting spells and 
pain or pressure in the chest.  He explained that he had a 
history of dizziness and fainting in December 1994 and 
December 2004, and that he pulled a muscle in his chest area 
in July 2004.  In a February 2006 report of medical 
assessment, the Veteran affirmed that his overall health was 
the same since his last physical examination.  

In May 2006, the Veteran underwent a VA examination.  The 
Veteran provided a history 24 years prior of the onset of a 
spontaneous dizziness with a syncopal episode.  He noted that 
his most recent episode occurred approximately two months 
before.  A neurological examination and examination of the 
head, ears, eyes, nose, a and throat were within normal 
limits.  The VA examiner concluded that there was no 
pathology to render a diagnosis pertaining to the Veteran's 
claim for dizziness and fainting.  With regard to the 
Veteran's claim for chest pain, the Veteran reported that he 
sought medical attention for chest pain but that there was a 
resolution of his chest pain over time, without recurrence.  
Examination of the lungs revealed that they were clear to 
auscultation, bilaterally.  There was a regular heart rate 
and rhythm, without murmurs, gallops, rubs, or clicks.  The 
VA examiner diagnosed "resolution of costochondritis."  

In July 2006, the Veteran underwent a VA examination with 
regard to his complaints of dizziness.  The Veteran reported 
that he has been having dizziness for years and that he did 
not know when it began.  He noted spinning episodes, feeling 
off balance, and a lightheaded sensation, and indicated that 
he had to sit down with the spells which lasted for several 
minutes.  He stated that, in March 2006 while he was driving, 
he blacked out and drove into someone's yard.  He noted a 
total of one or two spells per year.  Physical examination 
revealed the ear canals, tympanic membranes, and middle ear 
space were normal.  Nose and throat examination were also 
normal.  Cranial nerves were intact, and no spontaneous 
nystagmus was noted.  Cerebellar testing was normal.  A 
Romberg test was normal with eyes open and eyes closed.  
There was no hearing loss or tinnitus reported, and an 
audiogram was performed.  The diagnosis was "episodic 
dizziness of undetermined etiology."  The VA examiner 
indicated that "possibilities include[d] migraine and 
labyrinthitis . . ."

In January 2008, the Veteran underwent another VA 
examination.  The Veteran reported episodes of dizziness and 
one episode of fainting.  He noted that the last episode was 
in 1995, that it was associated with an excitable situation, 
and that he became vasovagal.  He reported that the episode 
resolved spontaneously with oral fluids and no treatment.  He 
denied any recurrences.  On examination, the Veteran's 


blood pressure was normal at 111/82, 122/76, and 110/79 with 
a pulse of 73.  Cardiac examination revealed regular rate and 
rhythm, and no murmurs, rubs, or gallops.  An 
electrocardiogram was unremarkable.  The VA examiner 
concluded that there was no pathology on examination to 
render a diagnosis for the Veteran's complaints of dizziness 
and fainting.  With regard to the Veteran's complaints of 
chest pain, the report notes that the Veteran had one episode 
where he had chest wall discomfort, which he went to the 
emergency room.  He noted that he had no recurrence of chest 
pain since then.  There was no specific injury, no 
destruction of any muscle, no residuals of any recurrent 
muscle problems, no scars, no adhesions, no tendon damage, 
and normal muscles on examination.  There was no loss of any 
muscle function.  Examination of the chest wall revealed no 
tenderness.  Lung sounds were clear to auscultation and 
percussion without any pain.  A chest x-ray was negative for 
any abnormalities.  The diagnosis was costochondritis.

In an October 2009 statement, the Veteran's wife reported 
that the Veteran became dizzy and fainted during service, and 
that he once blacked out while driving and was slow to 
respond.  She noted that, when he did respond, he was 
slurring.  She also reported that the Veteran did and still 
complained of chest pain.

The Board finds that the evidence of record does not support 
a finding of service connection for dizziness and fainting or 
chest pain.  Although there is conflicting evidence of record 
with regard to whether the Veteran currently has a chest 
disorder or a disorder manifested by dizziness and fainting, 
the evidence of record reflects diagnoses of episodic 
dizziness and costochondritis.  According the Veteran the 
benefit of the doubt, the Board finds that the evidence shows 
that the Veteran has current disabilities of episodic 
dizziness and costochondritis for the purposes of determining 
entitlement to service connection.  See Degmetich, 104 F.3d 
at 1333 (holding that the existence of a current disability 
is the cornerstone of a claim for VA disability 
compensation).  In addition, the Veteran's service treatment 
records show that he was diagnosed with and treated for chest 
wall pain and vasovagal syncope with fainting during service.  
Thus, there is evidence that the Veteran had dizziness, 
fainting, and chest pain during active duty service.  See 
Hickson, 12 Vet. App. at 253.

However, the competent and probative evidence of record does 
not show that the current episodic dizziness or 
costochondritis are related to his military service.  See 
Hickson, 12 Vet. App. at 253.  The May 2006 VA examiner 
determined that there was no pathology to render a diagnosis 
regarding dizziness and fainting, and that there was 
"resolution of costochondritis."  Therefore, opinions as to 
the etiology of episodic dizziness and costochondritis were 
not provided.  Although the July 2006 VA examiner diagnosed 
episodic dizziness, the examiner noted that the dizziness was 
of "unknown etiology."  Last, the January 2008 VA examiner 
diagnosed costochondritis, but noted that the Veteran denied 
a history of recurrence since service.  The January 2008 VA 
examiner further found that there was no pathology on 
examination to render a diagnosis for the Veteran's 
complaints of dizziness and fainting.  Thus, there is no 
medical evidence in the Veteran's claims file linking his 
current episodic dizziness or costochondritis to active duty 
service.  38 C.F.R. § 3.303; Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Accordingly, there is no medical evidence of 
record linking the Veteran's episodic dizziness and 
costochondritis to service.  

The Veteran's and his wife's statements are competent 
evidence as to what they observed.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, 
neither the Veteran nor his wife are competent to establish 
the medical etiology of the Veteran's episodic dizziness or 
costochondritis.  Specifically, neither the Veteran nor his 
wife have the required specialized medical training and 
expertise to provide a competent opinion that the Veteran's 
currently diagnosed episodic dizziness or costochondritis are 
related to service.  

The Veteran has consistently reported that he had not had a 
recurrence of chest pain since service discharge.  Thus, the 
Veteran does not contend that his chest pain 


symptoms have been continuous since service discharge.  In 
addition, the Veteran's statements regarding the continuity 
of his episodic dizziness are inconsistent throughout the 
record.  Specifically, during his July 2008 hearing before 
the Board, the Veteran testified that he had not had any 
episodes of dizziness or fainting since service.  But during 
a May 2006 VA examination, the Veteran reported that his most 
recent episode of dizziness was two months before.  During a 
July 2006 VA examination, the Veteran stated that he has had 
episodes of dizziness for years, that he did not know when 
they began, and that in March 2006, while driving, he blacked 
out and drove into someone's yard.  In a January 2008 
examination, the Veteran reported that his last episode of 
dizziness was in 1995.  Thus, the Veteran's statements 
regarding the continuity of his episodic dizziness are 
inconsistent throughout the record.  In addition, his 
statements are not corroborated by the medical evidence of 
record.  See Buchanan, 451 F.3d 1331, 1336-37 (2006) (noting 
that the Board must determine whether lay evidence is 
credible due to possible bias, conflicting statements, and 
the lack of contemporaneous medical evidence); see also 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the 
credibility of a witness may be impeached by a showing of 
interest, bias, inconsistent statements, consistency with 
other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), 
superseded in irrelevant part by statute, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The Board acknowledges the statement 
provided by the Veteran's wife in October 2009 that the 
Veteran had dizziness and fainting during service, that he 
once blacked out while driving, and that the Veteran did and 
still complained of chest pain.  However, the statement does 
not reflect that the Veteran continuously complained of 
episodic dizziness since service discharge.  In addition, her 
statement that the Veteran did and still complained of chest 
pain is inconsistent with the Veteran's statements of record 
that he has not had chest pain since service discharge.  Id.  
Accordingly, as there is no competent and credible evidence 
that the Veteran's current episodic dizziness and 
costochondritis are related to his active duty service, 
service connection for episodic dizziness and costochondritis 
is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claims, the doctrine 
is not for application.  Gilbert, 1 Vet. App. 49, 58 (1990).


ORDER

Service connection for dizziness and fainting is denied.

Service connection for a low back disorder is denied.

Service connection for chest pain, diagnosed as 
costochondritis, is denied.

Service connection for a right knee disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


